Citation Nr: 1721942	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  09-25 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent prior to March 27, 2008 and 70 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

R. Dodd, Counsel

INTRODUCTION

The Veteran had active service from April 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

This claim was previously before the Board in July 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

While on remand, in a March 2016 rating decision, the RO granted the Veteran an increased evaluation of 100 percent effective May 10, 2013.  As this is the highest evaluation available for that time period, the Board considers the Veteran's appeal in that regard to be resolved in full.  Therefore, no further consideration shall be afforded the Veteran's evaluation from May 10, 2013.  However, as the RO continued the evaluations prior to that date, such issue remains in controversy and is the subject of the current appeal.  Accordingly, this matter shall be adjudicated in the discussion that follows.


FINDINGS OF FACT

1.  Throughout the entire period of appeal, the Veteran's PTSD was manifested by symptoms of depression; anxiety; chronic sleep disturbance with nightmares and cold sweats; flashbacks; paranoia, with inability to be around large groups of people; hypervigilance; audio hallucinations; visual hallucinations; long term, medium term, and short term memory loss resulting in gross impairment of memory; problems concentrating; difficulty interacting with other people; and impulsive behavior.  

2.  These symptoms were the same or similar to symptoms manifested by the Veteran's PTSD for the period from May 10, 2013, for which he is already in receipt of a 100 percent evaluation.  

3.  The Veteran's symptoms throughout the entire period of appeal more nearly result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a schedular rating of 100 percent for PTSD throughout the period of appeal are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A review of the claims file shows that there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

For the period under consideration (prior to May 2013), the Veteran's service-connected PTSD is rated as 50 percent disabling prior to March 27, 2008 and 70 percent disabling thereafter.  38 C.F.R. § 4.130, DC 9411.   

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.
 A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Analysis

The Veteran contends that his PTSD is more severe than reflected by his current evaluations of 50 percent and 70 percent respectively.  In this regard, the Veteran has alleged that he cannot keep stable employment or socialize with friends and family due to the nature of his symptoms.

Treatment records from the Oakland Vet Center showed the Veteran with a diagnosis of PTSD and treatment with individual counseling from August 2006 to August 2008.  Symptoms discussed included depression; anxiety; chronic sleep disturbance with nightmares and cold sweats; flashbacks; paranoia, with inability to be around large groups of people; hypervigilance; audio hallucinations; visual hallucinations; difficulty interacting with other people; and impulsive behavior.

Treatment records from VA Medical Center Martinez showed that the Veteran has been continually followed for treatment for PTSD and major depressive disorder with psychotic features since February 2007.  These records generally reveal consistent complaints of symptoms of depression; anxiety; chronic sleep disturbance with nightmares and cold sweats; flashbacks; paranoia, with inability to be around large groups of people; hypervigilance; audio hallucinations; visual hallucinations; difficulty interacting with other people; and impulsive behavior.  The Veteran has consistently indicated that these symptoms began to manifest as early as 2002.  The Global assessment of functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The Veteran's GAF scores were as follows: 50 on January 2008; 40 on March 2008, June 2008, October 2008, and January 2009; 42 on January 2009; and 40 on April 2009, July 2009, October 2009, and January 2010.  A GAF score in the 31 to 40 range indicates some impairment in reality testing or communication.  A GAF score in the 41 to 50 range reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Lay statements in June 2007 from Ms. [REDACTED], Ms. [REDACTED], and Ms. [REDACTED] indicate their observations of the Veteran's symptoms, including social isolation, hypervigilance, and problems with sleep.

The Veteran was provided with a VA examination in October 2007.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with PTSD and major depression with psychotic symptoms.  It was noted that all of these diagnoses were attributed to trauma experienced during the Veteran's military service.  The Veteran's documented symptoms included depression; anxiety; chronic sleep disturbance with nightmares and cold sweats; flashbacks; paranoia, with inability to be around large groups of people; hypervigilance; audio hallucinations; visual hallucinations; difficulty interacting with other people; and impulsive behavior.  The Veteran's mood was depressed, with slightly impaired insight and fair judgement.  The Veteran was provided with a GAF score of 50.

In the Veteran's May 2008 notice of disagreement (NOD), the Veteran indicated that he remained isolative and that he continues to have poor, disrupted sleep with occasional nightmares and night sweats.  The Veteran stated that he experienced
episodes of depression and has had intermittent intrusive thoughts of Vietnam.  He further indicated that he seems to become frustrated easily.  He stated that he is hypervigilant and wary about crowds, strangers, and going to different places.
The Veteran was provided with an additional VA examination in May 2010.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with PTSD and major depression with psychotic symptoms.  It was noted that the Veteran was experiencing intrusive thoughts about his experiences in Vietnam.  He endorsed auditory and visual hallucinations related to his experiences in Vietnam.  He also reported that he hears people calling his name at least 1-3 times per week.  The Veteran reported that he hears loud artillery.  He also endorsed visual hallucinations.  He reported that he sees infantry and artillery units.  He was not delusional.  The Veteran denied suicidal ideation and homicidal ideation.  He was oriented to time, place, person and purpose.  His immediate and short term memory was impaired.  The long term memory also appeared impaired at times.  The Veteran's attention and concentration were both impaired.  His insight was fair.  His judgment was fair.  The Veteran's GAF score was 36.  The Veteran stated that he worked for the US Post Office for 35 years, and that he retired in 2004.  He was currently able to attend to his own activities of daily living.  The examiner noted that over the years your PTSD symptoms seem to have mainly impaired the Veteran's social functioning.  The examiner noted that the Veteran has a lot of difficulty dealing with people and that he is withdrawn and isolated.  He has been living with his daughter since 2004.

A private treatment record in May 2013 showed that the Veteran displayed PTSD symptoms of gross impaired memory, impulsive behavior, poor concentration, auditory hallucinations, and that he was assigned a GAF score of 36.  The Veteran reported that these symptoms have been present since as early as 2002.

The Veteran was provided with an additional VA examination in December 2015.  At the examination, upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with PTSD and major depression with psychotic symptoms.  The examiner indicated that the Veteran's  PTSD symptoms, which included depression, anxiety, flattened affect, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships resulted in total occupational and social impairment.  

The Board finds that the record evidence supports the grant of a 100 percent schedular rating for PTSD for the entire period on appeal.  To warrant a 100 percent schedular evaluation, the evidence must show that the signs and symptoms of the Veteran's service-connected psychiatric disability cause total occupational and social impairment. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).

The evidence during this time period reflects the Veteran's overall symptoms, to include depression; anxiety; chronic sleep disturbance with nightmares and cold sweats; flashbacks; paranoia, with inability to be around large groups of people; hypervigilance; audio hallucinations; visual hallucinations; long term, medium term, and short term memory loss resulting in gross impairment of memory; problems concentrating; difficulty interacting with other people; and impulsive behavior.  The Veteran has continually displayed an inability to maintain gainful employment, as he has continued to be unemployed and living with his daughter since he stopped working in 2004, currently lives isolated from all others apart from his daughter, and otherwise does not go out for fear of conflict or altercation with other people due to his disability.  Even if the Veteran had a desire to work at any point during this time period, it is clear from the symptoms and their severity that he would not be suited for most forms of employment due particularly to his inability to work with others, follow or remember instructions, obey authority, as well as disturbed memory and concentration that would prevent him from conducting most tasks or follow instructions, and severe bouts of depression, anxiety, and visual/audio hallucination that would significantly impact the ability to be productive in any work environment.

The Veteran's GAF scores ranged from 36 to 50 during the appeal period, with only an isolated score of 50.  The scores, which have trended toward the middle to lower end of the scale, indicate predominately serious symptoms, to include some impairment in reality testing or communication or major impairment in most areas.  During this time period, the Veteran's medical records indicate that his condition was in a continuing decline and has remained so until present.  The effects of these symptoms have also shown effects on the Veteran's occupational and social life, as he has been unable to maintain stable employment  and the loss of all of his significant social companions, with the exception of his daughter.  Although the Veteran's 2007 and 2010 VA examinations appeared to show that Veteran's condition did not result in significant occupation impairment, it is presumed that this was on account of the fact that the Veteran was already retired.  However, the Veteran's symptoms, particularly as shown by his GAF scores, revealed a symptom profile that would make it extremely difficult, if not impossible to maintain stable gainful employment.  Overall, it appears that the Veteran's GAF reflects a condition that is predominately of a more serious nature throughout the appeals period.

Additionally, the Veteran's symptoms are more consistent with the types of symptoms seen in the schedular criteria for a 100 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 112.  Such symptoms included persistent audio or visual hallucinations, gross memory problems, and impulsive behaviors.  While the schedule does not mandate that a disability be compensated at the level for which such symptoms appear, it does give a greater indication of an appropriate evaluation, when taking the context of the Veteran's symptomology into account with the actual effects on his social and occupational functioning.  See Mauerhan, 16 Vet. App. at 441-443.  Here, the Veteran's other symptoms (depression, suicidal ideation, anxiety, difficulty concentrating, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment), that would be found within the contextual criteria of lesser evaluations, are shown to have a more severe effect on his social and occupational functioning than contemplated by those evaluations.  As such, the Veteran's overall disability picture more closely reflects that of total occupational and social impairment, as opposed to any lesser evaluation.

Again, although the 2007 and 2010 VA examiner appeared to indicate that the Veteran's PTSD caused less impairment than is noted in his outpatient treatment records and prior VA examinations, the Board notes that the overall symptom picture shown in those examinations appears to reflect the same kinds of symptoms and severity that were noted in the previous records.  Additionally, although the Veteran's particular symptoms are not present in every treatment record throughout the period of appeals, he has consistently reported that all associated symptoms that have been noted, to include the more serious PTSD, depression, and psychotic symptoms, have been present since at least 2002, covering the entire period of appeals.  The Veteran is competent to provide such statements, as his symptoms are within the realm of first-hand knowledge.  Additionally, the Veteran is found to be credible, as his descriptions of symptoms have remained consistent in his reporting to both treatment providers and VA examiners, as well as corroborated in the lay testimony of family and acquaintances.  At the very least, the Board resolves any doubt that the Veteran's serious symptoms have existed throughout the course of appeal and have, if anything, worsened.  These symptoms, as discussed above would not have permitted the Veteran' to work at any time during the course of the appeals period and have rendered him isolated in the care of his daughter.

As the Veteran's psychiatric symptoms during the time period in question prevent him from sustaining gainful employment or socializing, the Board finds it reasonable to conclude that an evaluation of total occupational and social is appropriate.  

ORDER

Entitlement to an initial evaluation of 100 percent for PTSD is granted for the entire period of appeal, subject to the laws that govern the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


